Citation Nr: 0735451	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-25 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
January 12, 2006, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Petersburg, Florida.  The veteran 
testified before the undersigned Veterans Law Judge in June 
2007; a transcript of that hearing is associated with the 
claims folder.

At the June 2007 Board hearing the veteran asserted that his 
service-connected PTSD, which is his only service-connected 
disability, has rendered him unemployable.  Ordinarily, this 
case would be remanded to the agency of original jurisdiction 
(AOJ) for adjudication.  However, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if the 
TDIU claim is based solely upon the disability or 
disabilities that are the subject of the increased rating 
claim.  See VAOPGCPREC 6-96.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2007).  Because service connection is not 
in effect for any disability other than PTSD, the Board 
concludes that it does have jurisdiction over the issue of 
the veteran's entitlement to TDIU.  Accordingly, that issue 
has been added, as listed above.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is 
not required in cases where an informal claim for TDIU has 
been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal 
claim for TDIU has been submitted).  Additionally, the Board 
notes that there is no prejudice to the veteran in this case 
because the Board is granting entitlement to TDIU benefits.


FINDINGS OF FACT

1.  Prior to January 12, 2006, the veteran's PTSD was 
manifested by occupational and social impairment, with 
deficiencies in most areas, due to such symptoms as visual 
hallucinations, social isolation, anxiety, impaired impulse 
control with verbal outbursts, neglect of personal appearance 
and hygiene, difficulty adapting to stressful situations, and 
an inability to establish and maintain effective 
relationships.

2.  As of January 12, 2006, the veteran's PTSD was manifested 
by total occupational and social impairment due to such 
symptoms as visual hallucinations, social isolation, anxiety, 
a persistent danger of hurting self or others, neglect of 
personal appearance and hygiene, an inability to establish 
and maintain effective relationships, and an intermittent 
ability to perform activities of daily living.

3.  The competent evidence of record demonstrates that as 
June 17, 2003, the veteran's service-connected PTSD renders 
him unable to secure or follow substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, and no 
higher, for PTSD have been met from June 17, 2003, and prior 
to January 12, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  As of January 12, 2006, the criteria for an evaluation of 
100 percent for PTSD have been met prior.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

3.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met as of June 17, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Since the Board is granting entitlement to TDIU for the 
entire period of this appeal, the entire benefit sought on 
appeal has, in essence, been granted.  Thus, no purpose would 
be served by undertaking an analysis of whether there has 
been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act 
(VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

I. Increased Evaluation for PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).  In the present appeal, the RO found that the 
veteran's PTSD underwent an increase in severity once during 
this appeal.  After careful consideration of the evidence, 
and for reasons discussed below, the Board finds that there 
is no competent evidence that the veteran's PTSD underwent 
any additional increases in severity during this appeal or 
that the previously identified increase in severity occurred 
earlier than found by the RO.

The veteran was granted service connection for PTSD in a 
November 2003 RO rating decision and assigned a 50 percent 
evaluation, effective June 17, 2003, the date of his original 
claim.  The veteran appealed this initial evaluation, and in 
a March 2007 RO rating decision, the disability rating for 
the veteran's PTSD was increased to 70 percent, effective 
January 12, 2006.  PTSD is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of mood and motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like settings); and an inability to establish 
and maintain effective relationships.  Id.  

Finally, a 100 percent disability evaluation is warranted 
when there is total occupational or social impairment due to 
such symptoms as: persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

A. Factual Background

The veteran sought initial VA evaluation for PTSD in 
September 2003.  A review of the Mental Health and Psychiatry 
reports from this evaluation reflects that the veteran 
reported little contact with the outside world, including his 
own siblings and adult daughter, with the exception of a 
girlfriend.  He also indicated that he was hypervigilant, had 
difficulty sleeping due to anxiety and nightmares about his 
Vietnam experiences, that he spent most of his time at home, 
and that regularly used alcohol and marijuana.  As for the 
veteran's employment situation, he reported having multiple 
jobs over the years; he would often get into arguments with 
his employers and quit.  At least once he completely stopped 
working and moved to the mountains to live alone.  He was 
presently employed part-time as a painter.

The veteran was again evaluated by VA in October 2003 in 
conjunction with his claim of service connection for PTSD.  
The symptoms documented in the corresponding examination 
report mirror those discussed above.  Thus, they will not be 
discussed in detail herein.

Following these initial evaluations, the veteran returned to 
VA for counseling in April 2004.  Of record are the 
counseling reports/notes from such treatment.  These mental 
health records reflect continued withdrawal from society, 
increasing difficulty in getting along with co-workers, 
declining marital relations (previous girlfriend now his 
wife), and increasing irritability and anger problems.  The 
veteran withdrew from counseling for a brief period in April 
2005; however, shortly thereafter, in September 2005, he 
returned.  Previously adverse to the idea, the veteran 
displayed an interest at his September 2005 mental health 
appointment in trying psychiatric medications to help control 
his anxiety and anger outbursts, as well as to help him sleep 
better.  Clinical records for the period from September 2005 
through December 2005 indicate some, but not much, 
improvement in his symptoms, as reported by the veteran and 
his wife.  In particular, he reports less irritability and a 
few extra hours of sleep a night.  

The veteran was evaluated at the VA Mental Health Clinic on 
January 12, 2006.  At such time, he reported that he and his 
wife had noticed some improvement with his medications 
regarding his anger.  The veteran demonstrated full 
orientation, normal speech, and a normal thought process and 
content; however, he continued to display an anxious and 
irritable mood.  The examining physician stated that the 
veteran's overall prognosis was guarded based on the severity 
and duration of his symptoms and his response to treatment.  
A GAF score of 48 was assigned.

The veteran returned one month later in February 2006, and 
reported that since his last visit he had been hired and 
fired from two jobs.  Additionally, the veteran stated that 
he was again having difficulty in his marriage and that his 
wife had requested an adjustment in his medications.  
Although he denied acute feelings of hopelessness and 
suicidal ideation he did admit to intermittent periods of 
depressed moods.  The physician wrote that the veteran had 
"severe/chronic PTSD symptoms which thus far have not 
responded significantly to treatment."  A GAF score of 45 
was assigned.  

The veteran's medical records continue to show a decline in 
his symptomatology.  In May 2006 the veteran reportedly 
threatened to beat up a co-worker with a lead pipe; his boss 
intervened and prevented the veteran from causing the co-
worker any physical harm.  Following such incident, the 
veteran indicated that he felt lucky not to be in jail.  The 
examining physician noted his concern that the veteran may 
again react impulsively and threaten other individuals; 
inpatient treatment was offered and refused.  A GAF score of 
40 was assigned.  True to the physician's fears, the veteran 
reported chasing a fellow employee with a paint sprayer in 
June 2006.  He stated that he could not get along with most 
people, with the exception of his wife, who tolerated his 
symptoms and gave him space.  The veteran told the physician 
that he was afraid to leave home due to his increasing anger 
issues.  

At an August 2006 Mental Health Clinic visit the veteran 
reported that he had punched a co-worker and had multiple 
verbal altercations at work.  He stated that he was almost 
fired twice, but that he was able to keep his job due to his 
good work record.  The veteran indicated that his wife 
reported increased irritability, anger and hostility for no 
reason.  Although he had previously reported discontinuing 
the use of marijuana, the veteran indicated that he was now 
using marijuana several times a week to calm himself.

B. Entitlement to Higher Initial Evaluations Prior to and as 
of January 12, 2006

(1) Prior to January 12, 2006

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that, 
prior to January 12, 2006, the competent evidence 
demonstrates that the veteran's symptomatology most closely 
approximates the criteria for a 70 percent schedular 
evaluation, but no more, for PTSD.  In this regard, treatment 
records from this period reflect symptomatology such as 
anxiety, hypervigilance, intrusive thoughts, chronic sleep 
impairment, severe irritability with verbal outbursts, and an 
inability to establish and maintain effective work and social 
relationships, and difficulty adapting to stressful 
circumstances.  Additional evidence, including an October 
2004 lay statement from the veteran's wife, demonstrates that 
the veteran experiences visual hallucinations as well as 
symptomatology affecting the veteran's ability to function 
independently, appropriately, and effectively.  

Although the Board concludes that the evidence prior to 
January 12, 2006, reflects symptomatology warranting a 70 
percent evaluation, such evidence does not reflect a severity 
more closely approximating a 100 percent evaluation.  

For example, while the evidence clearly demonstrates that the 
veteran experiences impaired impulse control with unprovoked 
verbal outbursts, it does not indicate that the veteran is in 
persistent danger of hurting himself or others.  The Board 
acknowledges that there is evidence of at least one episode 
prior to January 12, 2006, in which the veteran expressed a 
desire to harm an employer; however, as reflected in the 
counseling notes, he was able to control himself.  See VA 
Psychiatry Social Work Note dated in October 2004.

A 100 percent evaluation is also not merited prior to January 
12, 2006, as there is no evidence of any gross impairment in 
thought process or communication, grossly inappropriate 
behavior, a disorientation to time or place, or a memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Although the 
veteran testified at the June 2007 Board hearing that he has 
memory loss, including loss for names of close relatives, the 
Board observes that prior to January 12, 2006, the only 
memory problems noted are short-term memory and selective 
long-term memory problems.  See September 2003 VA Mental 
Health Consult.  At the October 2003 VA examination the 
veteran showed no significant impairment of memory and did 
well on the memory screen tests.  

Finally, there is no evidence that the veteran experienced 
suicidal thoughts during this stage of the appeal.  Suicidal 
ideation is a symptom associated with a 100 percent 
evaluation; however, the Board notes that all of the 
veteran's treatment records indicate that he expressly denied 
suicidal ideation during this period of the appeal.

The Board acknowledges that the veteran, despite his own 
statements, experienced visual hallucinations during this 
period of the appeal.  Specifically, the veteran's wife wrote 
in an October 2004 letter that the veteran occasionally saw 
Vietnamese walking around their backyard.  Hallucinations are 
a symptom more consistent with a 100 percent evaluation.  
However, such symptomatology, alone, is not sufficient to 
warrant a higher evaluation given the veteran's total 
disability picture prior to January 12, 2006.

In addition to the evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record prior to January 12, 
2006, contains Global Assessment of Functioning (GAF) scores.  
GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.

Treatment records from this period reflect GAF scores ranging 
from 48 to 53.  Such evidence is indicative of moderate to 
serious symptomatology.  A GAF score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board observes that the veteran's GAF scores from this 
period are consistent with a 70 percent evaluation and the 
symptomatology contemplated by such evaluation.  Thus, the 
assignment of these scores lends additional support to the 
veteran's claim for a higher initial evaluation.  As there is 
a multitude of scores from this period which all support the 
70 percent evaluation assigned by the Board, it finds that no 
further discussion is needed regarding the assignment of 
these GAF scores. 

In sum, the Board finds that the competent evidence of record 
prior to January 12, 2006, supports an evaluation of 70 
percent, and no higher, for PTSD.  Thus, a higher initial 
evaluation is warranted for this stage of the appeal.  

(2) As of January 12, 2006

With respect to the evidence discussed above, the Board is 
satisfied that such evidence reflects symptomatology 
consistent with a 100 percent evaluation as of January 12, 
2006.  In this regard, during this second period of the 
appeal, the veteran had at least three physical altercations 
and began staying home out of fear of hurting others.  Such 
evidence is extremely demonstrative of a persistent danger of 
hurting self or others.  The veteran also reported during 
this time that he was enjoying riding his motorcycle at high 
speeds with little care for harm to himself or others.  See 
VA Mental Health Clinic Note dated in March 2007.

Also pertinent to this stage of the appeal, the veteran 
reported that he no longer cared about his personal 
appearance or hygiene.  Id.  Although he was often appeared 
well-groomed at his medical appointments, the veteran 
reported that such appearance was the result of his wife, and 
not himself.  See VA examination report dated in March 2007.  
The veteran also reported a lack of interest in helping with 
household chores.  As noted by the March 2007 VA examiner, 
the veteran's wife seemed "to be an important factor in...[the 
veteran's]...ability to maintain a marginal level of 
adjustment.

The Board acknowledges that the veteran continued to remain 
employed during this period.  However, as evidenced by the VA 
Mental Health Clinic notes, such employment was tenuous.  In 
November 2006 the veteran indicate that he had been called in 
to see his supervisors several times following altercations 
with other coworkers.  In March 2007 he reportedly was told 
to leave his job following arguments with his boss.  The 
veteran testified at the June 2007 Board hearing that, under 
normal circumstances, he should have been already been fired.  
However, due to the lack of experienced, available workers, 
he continued to remain employed almost full time as a 
painter.  There were many days, though, when he did not show 
up for work due to an inability to leave the house, mentally 
and physically.  Throughout this appeal, various physicians 
noted the veteran's understanding that he needed employment 
to survive despite his many problems with occupational 
functioning.

The Board finds that the medical evidence reflects an 
increase in severity of the veteran's PTSD beginning in 
January 2006.  First, the veteran's irritability and anger 
problems led to physical altercations with co-workers.  The 
veteran also reported that he was afraid to leave the house 
because he thought he might hurt someone.  He also engaged in 
reckless motorcycle driving with no care for the 
consequences.  Also evident during this period is a decrease 
in the veteran's ability to perform activities of daily 
living.  By not leaving the house other than for work, he 
became completely reliant on his wife for shopping and 
errands.  He also began to neglect his appearance and only 
showered and shaved at the prodding of his wife.  Finally, 
although he remained employed during this period of the 
appeal, he went through a number of jobs, and remains in a 
tenuous position with his current employer.

As further evidence of his entitlement to a 100 percent 
evaluation, the veteran was assigned GAF scores ranging from 
40 to 48 during this period.  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  Similar to the first stage of this appeal, the 
Board finds that the scores assigned during this second 
period are reflective of a 100 percent evaluation; thus, no 
further discussion is warranted.

In conclusion, the Board finds that the veteran's PTSD 
symptomatology is reflective of a 100 percent evaluation as 
of January 12, 2006, and no earlier.  A total evaluation is 
therefore assigned as of that date.



II. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007).  In reaching 
such a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The veteran is service-connected for PTSD, which is rated as 
70 percent disabling, effective June 17, 2003, and 100 
percent disabling, effective January 12, 2006.  This is his 
only service-connected disability.  The assigned 70 percent 
rating, effective June 17, 2003, meets the criteria for 
schedular consideration of TDIU.  Id.  Thus, the veteran is 
eligible to receive TDIU benefits as of June 17, 2003.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected PTSD renders him unable to secure and 
follow a substantially gainful occupation.

The symptomatology associated with the veteran's PTSD as of 
June 17, 2003, has been described in some detail above in 
connection with the first issue on appeal.  The Board will 
not belabor the point that the veteran evidences difficulty 
adapting to a work-like setting, as such has already been 
detailed in the discussion of the increased rating claim 
above.  Of particular significance, however, is the sheer 
number of jobs the veteran has held during this appeal, 
including evidence of at least two jobs in a one month 
period, as well as the statement by the October 2003 VA 
examiner that the veteran's employment functioning is 
significantly impaired by his PTSD.  Also pertinent is the 
letter from the veteran's friend, and former supervisor, 
stating that, despite his friendship with the veteran, he 
would not hire the veteran to work for his own company given 
his poor work relationships.  Such evidence is consistent 
with the veteran's low GAF scores during this appeal which 
reflect moderate to major impairment in occupational 
functioning.  Finally, the veteran's personal statements and 
testimony regarding his spotty work history and difficulty 
staying in one job due to personal conflicts further buttress 
his current impairment in terms of occupational functioning.

In short, the competent evidence of record indicates that the 
veteran's service-connected PTSD is productive of serious 
symptomatology which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a) from June 16, 
2003.  The benefit sought on appeal is accordingly granted.


ORDER

An initial evaluation of 70 percent, and no more, for PTSD is 
granted for the period of this appeal from June 17, 2003, and 
prior to January 12, 2006, subject to the regulations 
applicable to the payment of monetary benefits.

An initial evaluation of 100 percent, and no more, for PTSD 
is granted for the period of this appeal as of January 12, 
2006, subject to the regulations applicable to 


the payment of monetary benefits.

Entitlement to TDIU is granted as of June 17, 2003, subject 
to the regulations applicable to the payment of monetary 
benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


